Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/20 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of abandoned Application no 16/056035, filed 8/6/18, is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:

Step 2A:
However, claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 6, 14, 
Prong 1 analysis:
The limitations of “monitor events associated with a plurality of players over a period of time; for each of the plurality of players and for each occurrence of one of the events over the period of time, determine a ranked position of the player among a quantity of ranked positions of based, at least in part, on the event; and track a duration of the player at the ranked position; after expiration of the period of time, determine a total duration of a first player of the plurality of players at a first ranked position of the quantity of ranked positions; determine a first benefit for the first player based, at least in part, on the total duration at the first ranked position, and provide the first benefit to the first player” (claim 1), “for each of the quantity of ranked positions, at each of a plurality intervals: determine a player having a ranking corresponding to that ranked position, and responsive to a leaderboard benefit determination event occurring based on one of the players maintaining one of the rankings corresponding to one of the ranked positions for a designated duration: determine a benefit” (claim 6), “for each of a plurality intervals, determine a player ranking for each of a plurality of players, determine, based on the determined player rankings, a quantity of the plurality of players corresponding to the quantity of ranked positions of the leaderboard, responsive 
Similarly, the recited limitations as set forth above, are considered to fall within the certain methods of organizing human activity grouping (managing relationships and/or interactions between people, following rules/instructions). The mere nominal recitation of a gaming system does not take the claim out of the methods of organizing human activity grouping.  
Furthermore, dependent claims 2-5, 7-13, 15-20 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental 
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: cause a display device to display a leaderboard comprising a quantity of ranked positions, cause the display device to display, for each of the ranked positions of the leaderboard, an identifier of one of the plurality of players of the determined quantity of the plurality of players, and cause the display device to display the determined benefit”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely 
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, in view of Berkheimer, the additional elements are considered as conventional activity. For instance, Oberberger (2008/0108425) teaches the additional elements of displaying a leaderboard (Fig 5A-5F, ¶¶0116-0120). DiCarlo (2017/0213417) teaches displaying the determined prizes (¶¶0005, 0115).
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-20, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, performing repetitive calculation in Flook, Bancorp, and following rules in In re Smith.
Therefore, claim(s) 1-20 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberberger (2008/0108425) in view of DiCarlo (2017/0213417).
Re Claim 6,
Oberberger discloses a gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor (Fig 1A-2B, ¶¶0040-0041), cause the processor to: 
cause a display device to display a leaderboard comprising a plurality of ranked positions, for each of the quantity of ranked positions (Fig 5A-5F, ¶¶0116-0120; the gaming system includes a plurality of gaming devices and a common display or a leaderboard, wherein each player can play an interactive game and if the interactive game rank is high enough, the gaming system displays the player's name on the leaderboard), 
at each of a plurality intervals: determine a player having a ranking corresponding to that ranked position, and cause the display device to display an identifier of the determined player (Fig 5A-5F, ¶¶0116-0120; the gaming system includes a plurality of gaming devices and a common display or a leaderboard, wherein each player can play an interactive game and if the interactive game rank is high enough, the gaming system displays the player's name on the leaderboard), and 
responsive to a leaderboard benefit determination event occurring based on one of the players maintaining one of the rankings corresponding to one of the ranked 
Oberberger does not explicitly disclose displaying the determined benefit.
However, DiCarlo teaches displaying the determined benefit (Fig 11, ¶¶0114-0115). DiCarlo further teaches such a configuration provides an interactive and entertaining game by informing each player how they stand in the tournament (¶¶0005, 0115). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DiCarlo into the leaderboard of Oberberger in order to provide an interactive and entertaining game by informing each player how they stand in the tournament.
Re Claims 7, 15,
Oberberger discloses the intervals are selected from the group consisting of: an amount of time, and a quantity of plays of a game (Fig 5A-5F, ¶¶0116-0120).
Re Claim 8,
Oberberger discloses the designated duration is selected from the group consisting of: an amount of time, and a quantity of plays of a game (Fig 5A-5F, ¶¶0116-0120).
Re Claims 9, 18,
Oberberger discloses all limitations as set forth above but is silent on causing a communication of data which results in a ranked position movement notification being 
Re Claim 10,
Oberberger discloses all limitations as set forth above but is silent on the ranked position movement notification is communicated via at least one selected from the group consisting of: an email, a text message, and a notification associated with a mobile device application. However, DiCarlo teaches the ranked position movement notification is communicated via at least one selected from the group consisting of: an email, a text message, and a notification associated with a mobile device application (¶¶0115-0117). See claim 1 for motivation.
Re Claim 11, 19,
Oberberger discloses the determined benefit is selected from the group consisting of: a monetary value, a quantity of player tracking points, an amount of virtual currency, an amount of cryptocurrency, a coupon for a reduced good, a coupon for a reduced service, a coupon for a complimentary good, a coupon for a complimentary service, an amount of free play of a game, an activation of a feature of the game, and an eligibility to win an award (Fig 5A-5F, ¶¶0116-0120).
Re Claims 12, 16,
Oberberger discloses a first benefit associated with maintaining a first of the ranked positions of the leaderboard has a first value and a second benefit associated 
Re Claims 13, 20,
	Oberberger discloses the display device comprises part of a mobile device in communication with the processor via a wireless network (¶0043).
Re Claim 14,
Claim is substantially similar to claim 6. See claim for rejection.
Re Claim 17, 
Oberberger discloses all limitations as set forth above but does not explicitly disclose providing the determined benefit for each qualifying player when another determined player ranking of that qualifying player does not correspond to any of the quantity of ranked positions of the leaderboard. However, in an alternative embodiment, Oberberger teaches any number of suitable players may receive an award from a marketing account based on any suitable event (¶0121). That is, the gaming system can easily be modified to award all participating players outside of the leaderboard an award. In addition, it would have been an obvious matter of design choice for providing the benefit for each qualifying player when another determined player ranking of that qualifying player does not correspond to any of the quantity of ranked positions of the leaderboard, since Applicant has not disclosed that awarding additional player solves any stated problem or is for any particular purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715